Status of the Claims
Filing date: 27 June 2019
Canceled 	none
New		none
Amended	1 8 15
Claims 1-20 are reviewed below.  

Response to Remarks
Applicant’s amendment and remarks are fully considered but they are not persuasive.
101
Examiner appreciates applicant’s amendment to advance prosecution.
As to applicant remarks that the claim is directed to improvements in software (remarks p13) applicant computer implements advertising. The computer technology is unchanged.

    PNG
    media_image1.png
    315
    499
    media_image1.png
    Greyscale

Id., slip. op. page 15.
Applicant’s claimed invention results in no such improvement in the functioning of the claimed computer technology.  Again, claimed invention does not result in, e.g., the claimed processors being able to run faster, use less power, and/or be manufactured more inexpensively.  Applicant’s claimed Affinity Labs and P&G, both of which were held by their respective courts to be patent ineligible.
As to applicant remarks that (remarks p14) this is not a mental process, examiner agrees and yet it’s still Certain Methods of Organizing Human Activity.

As to applicant remarks that (remarks p16) there’s an integrated practical application, applicant merely gathers demand data (e.g. fixes needed) and supply data (e.g. vendor) (fundamental economics of supply and demand), performs an auction (long standing commercial practice) to sell and display ads. Applicant does this with generic elements generally applied. The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment.

As to applicant remarks that (remarks p16) that applicant uses a processor, that’s not enough. If it were Bilski and Alice would have been 101 eligible.

As to applicant remarks that (remarks p16) there’s a practical application, there’s not an integrated practical application; Applicant does this with generic elements generally applied.  State Street is not the law.

As to applicant remarks that Berkheimer argument, see revised 101 rejection.
103
Examiner thanks applicant for amendment to advance prosecution.
Applicant’s amendment and remarks are met with new rejection as shown here.

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to one or 
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the claims steps set forth Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The independent claims implement the abstract idea by generic elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination “spelling out” how to computer implement it, Intellectual Ventures I LLC v Capital One.  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
Training/processing with machine learning is an idea itself of organizing information through mathematical correlations, using categories to organize, store and transmit information. 
Machine learning is old and well-known (NPL: “Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (1984) and the references it refers to from more than a half-century ago).
Adding more math neither integrates the idea into a practical application nor provides significantly more.
SAP America v InvestPic, LLC (CAFC 2018) : 

“We may assume that the techniques claimed are "[g]roundbreaking, innovative, or even brilliant," but that is not enough for eligibility. Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) ("[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”

Applicant merely gathers demand data (e.g. fixes needed) and supply data (e.g. vendor) (fundamental economics of supply and demand), performs an auction (long standing commercial practice) to sell and display ads. Examiner takes Official Notice that advertising and display are well-understood routine and conventional.

Dependent claims neither integrate the idea into a practical application nor provide significantly more than the idea itself.
Claim 2/9/16 is the idea data gathering for targeted advertising MPEP 2106.05
Claim 3/10 is the idea data gathering for targeted advertising MPEP 2106.05
Claim 4/11/ is the idea data gathering for targeted advertising MPEP 2106.05

Claim 6/13/19 is the idea data gathering for targeted advertising and display types MPEP 2106.05
Claim 7/14/20 is the idea data gathering for targeted advertising, placing the ad being mere display where target will see it MPEP 2106.05
Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to processor, software application, computer implemented computer program product, program instructions, computer system, computer readable media storage, generic elements, MPEP 2016.05(d). 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology (memory, computer, computing device, processor – stated at a high level of generality in the Specification, e.g. any method … any electronic device ¶ 11, any programmable ¶ 11, any network ¶ 18, any storage ¶ 22, any analytics ¶ 25, not any limitations with regard to environment ¶ 48, any storage  ¶ 50 51 58 60 any program ¶ 60 general purpose computer ¶ 62). 
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. A now ancient tome Wiley Encyclopedia of Computer Science and Engineering (2009) is a general technical reference with the generic additional elements. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as a pdf shortcut or icon on wallpaper of one’s computer. Display (presentation) is mentioned 427 times includes display (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), display (770 times at least p.1700-1707). The extra-solution activity (extra-solution activity (transmitting … offer) is display in Wiley (770 times at least p.1700-1707), offering credit card Wiley p.1639, transmit offer as advertisement (Wiley p. 548, 556, 1757, 1971, 1974). MPEP 2106.05: extra-solution activity (transmitting … offer). Transmitting ads  is well-known, routine, conventional.

App store US 20170359702 A1
App store US 20190266631 
App store US 20180260844 
App store US 20120278209
 
“Steps that do nothing more than spell out what it means to "apply it on a computer" cannot confer patent-eligibility. Alice, 134 S.Ct. at 2359 (warning against a [1371] § 101 analysis that turns on the draftsman's art (citing Flook, 437 U.S. at 593, 98 S.Ct. 2522)).” 
Intellectual Ventures I LLC v Capital One.  

The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  

Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the additional elements do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). 
In an effort to find some inventive concept, note Applicant says the claimed invention is directed to targeted marketing – customized advertisement, Specification ¶ 1. 
We must thus conclude that the claims fail step two as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 13-15, 19 and 20 : rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20170228775) in view of Bennion (US 20190114662) in view of Agassi (US 20070162501)


Claim 1:
Yamada discloses
A computer-implemented method for generating a modified software application, the method comprising:
•	identifying, by one or more computer processors, a software application from a software application store repository based on machine learning
(See Yamada [0051] and FIG. 3 which discuss apps 50 and 52 from the app repository are captured by learning apparatus 100 via “This association is based on the assumption that the user who uses the type of apps having the main function of communication with other users, such as the communication-related apps 50 and 52, tends to be interested in such elements [apps] as ‘lifestyle’ and ‘SNS’“.)
•	retrieving, by the one or more computer processors, information from the software application store repository associated with the software application
(see Yamada [0039]…” The learning apparatus 100 determines whether the user terminal 10.sub.2 is used by the user U02 likely to install the app, based on information output from the model. If it is determined that the user terminal 10.sub.2 is used by the user U02 likely to install the app, the learning apparatus 100 specifies the user terminal 10.sub.2 as an advertisement distribution destination“)
But for the underlined Yamada shows
•	creating, by the one or more computer processors, a requirement based on the retrieved information based on the machine learning   , wherein the requirement comprises of building a desired feature and/or fixing one or more defects associated with the software application
(see Yamada [0041] which discusses a “past behavior” requirement via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“)
•	identifying, by the one or more computer processors, one or more vendor based on the requirement based on the machine learning
(see Yamada [0047, 0048] and FIG. 1 which discusses vendor of brand “AAA” in the context of machine learning [apparatus 100] via [0047] “it is assumed that the brand name "AAA" of the user terminal 10 is the brand commonly favored by males and has a sophisticated image. In this case, the user who uses the user terminal 10 given the brand name "AAA" is presumably male and such a person that likes a sophisticated image. In this way, the learning apparatus 100 can use the brand name of the user terminal 10 as an element that characterizes the person named user U01. The learning apparatus 100 treats "the number of days elapsed since the release" as a characterizing element as to whether the user who uses the user terminal 10 is the type of person who prefers new things“
[0048] ..” For example, the learning apparatus 100 learns whether there is a predetermined relation between the tendency of the user to install the app set as a process target and the brand name "AAA" of the user terminal 10 used by the user“).
•	creating, by the one or more computer processors, a targeted advertisement aimed at an application owner based on the identified vendor from the one or more vendors based on the machine learning
(see Yamada [0041] which discusses a “past behavior” requirement, machine learning, and ads via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 [machine learning] then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“…[So the app gets modified with the ad]
See also FIG. 1 at S15 and [0047, 0048] above).
•	modifying, by the one or more computer processors, the software application based on the requirement
(see Yamada [0041] which discusses a “past behavior” requirement, machine learning, and ads via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 [machine learning] then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“…[So the app gets modified with the ad]
See also FIG. 1 at S15 and [0047, 0048] above).

Yamada does not disclose
•	launching, by the one or more computer processors, an advertisement campaign based on the created target advertisement;
•	receiving, by the one or more computer processors, a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
Bennion teaches
•	launching, by the one or more computer processors, an advertisement campaign based on the created target advertisement;
(see Bennion..[0085,0086] and FIG. 9 which discuss app notifications, ad generation, ad campaigns, updating of machine learning models)
•	receiving, by the one or more computer processors, a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
(see Bennion..[0085,0086] and FIG. 9 which discuss app notifications [FIG. 9 at 902], ad generation, ad campaigns, updating of machine learning models)
Therefore, from the teaching of Bennion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning system of Yamada to include the above claim elements as taught by Bennion in order to reach economies of scale by managing the ad coupling with apps as ad campaigns.

NOT EXPLICIT in Yamada is
•	, wherein the requirement comprises of building a desired feature and/or fixing one or more defects associated with the software application
Aggassi at least ¶ 50
[0050] Data enhancement generally improves at least a portion of the data used or owned by business 104--from hundreds to millions of records--by offering or using data cleansing and validation processes to keep information up-to-date and accurate. Such processes may include eliminating duplicates, correcting and updating addresses and area codes, adding industry information, and enhancing customer information with email addresses and phone numbers. Further, by adding new fields from a service provider's database to the business 104's list, unique selection criteria can be tailored to industry, campaign or business objectives. Inventory optimization may help manage inventory to optimal levels, reduce carrying and logistical costs, increase service levels, and improve asset utilization and inventory performance. Further, this service may offer a so-called "what if" analyzer demonstrating or presenting how changes in inventory and logistics system may affect costs, inventory levels, and delivery times. The example HR service may offer one or more solutions that increase productivity, ensure compliance, improve employee retention, find and manage temporary staff, and control costs. Such solution may include payroll, benefit management, 401(k)/Retirement Services, expense management, and/or tax and compliance management.

Agassi says vendors of various kinds can provide services such as fixes, updates, corrections which can be provided. It would have been obvious looking at Yamada to consult the works of colleagues as to business applications and find Agassi and combine the two. It would have been obvious in the context of Yamada that the fixes updates changes feature additions referred to in Agassi would include what one may call software patches. It would have been obvious to combine the two for the advantage of software vendors having the opportunity to promote their services.
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 3, 10:
Yamada discloses
•	determining, by the one or more computer processors, the software application owner associated with the identified software application based on machine learning.
(see Yamada [0051] and FIG. 3 which discuss apps 50 and 52 from the app repository are captured by learning apparatus 100 via “This association is based on the assumption that the user who uses the type of apps having the main function of communication with other users, such as the communication-related apps 50 and 52, tends to be interested in such elements [apps] as ‘lifestyle’ and ‘SNS’)

Claims 6, 13, 19:
Yamada discloses
•	creating the target advertisement aimed at the application owner based on the identified vendor further comprises of, but is not limited to, pay per click, click throughs, pop-up, display ads and search engine marketing.
(see Yamada [0032 0033,0050, 0080, 0200] which discuss ads associated with apps and user clicks and on non-competitor web pages, display ads, search apps, CTR, etc,)

Claims 7, 14, 20:
Yamada discloses
•	launching the advertisement campaign further comprises of placing the advertisement on one or more websites frequented by the application owner.
(see Yamada [0033, 0200] which discuss ads associated with apps and user clicks and on non-competitor web pages)

Claim 8:
Yamada discloses
A computer program product for generating a modified software application, the computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to:
•	identify a software application from a software application store repository based on machine learning;
(See Yamada [0051] and FIG. 3 which discuss apps 50 and 52 from the app repository are captured by learning apparatus 100 via “This association is based on the assumption that the user who uses the type of apps having the main function of communication with other users, such as the communication-related apps 50 and 52, tends to be interested in such elements [apps] as ‘lifestyle’ and ‘SNS’“.)
•	retrieve information from the software application store repository associated with the software application;
(see Yamada [0039]…” The learning apparatus 100 determines whether the user terminal 10.sub.2 is used by the user U02 likely to install the app, based on information output from the model. If it is determined that the user terminal 10.sub.2 is used by the user U02 likely to install the app, the learning apparatus 100 specifies the user terminal 10.sub.2 as an advertisement distribution destination“)
•	create a requirement based on the retrieved information based on the machine learning;
(see Yamada [0041] which discusses a “past behavior” requirement via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“)
•	identify one or more vendor based on the requirement based on the machine learning;
(see Yamada [0047, 0048] and FIG. 1 which discusses vendor of brand “AAA” in the context of machine learning [apparatus 100] via [0047] “it is assumed that the brand name "AAA" of the user terminal 10 is the brand commonly favored by males and has a sophisticated image. In this case, the user who uses the user terminal 10 given the brand name "AAA" is presumably male and such a person that likes a sophisticated image. In this way, the learning apparatus 100 can use the brand name of the user terminal 10 as an element that characterizes the person named user U01. The learning apparatus 100 treats "the number of days elapsed since the release" as a characterizing element as to whether the user who uses the user terminal 10 is the type of person who prefers new things“
[0048] ..” For example, the learning apparatus 100 learns whether there is a predetermined relation between the tendency of the user to install the app set as a process target and the brand name "AAA" of the user terminal 10 used by the user“).
•	create a targeted advertisement aimed at an application owner based on the identified vendor from the one or more vendors based on the machine learning;
(see Yamada [0041] which discusses a “past behavior” requirement, machine learning, and ads via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 [machine learning] then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“…[So the app gets modified with the ad]
See also FIG. 1 at S15 and [0047, 0048] above).
•	modify the software application based on the requirement.
(see Yamada [0041] which discusses a “past behavior” requirement, machine learning, and ads via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 [machine learning] then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“…[So the app gets modified with the ad]
See also FIG. 1 at S15 and [0047, 0048] above).

Yamada does not disclose
•	launch an advertisement campaign based on the created target advertisement;
•	receive a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
Bennion teaches
•	launch an advertisement campaign based on the created target advertisement;
 (see Bennion..[0085,0086] and FIG. 9 which discuss app notifications, ad generation, ad campaigns, updating of machine learning models)
•	receive a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
 (see Bennion..[0085,0086] and FIG. 9 which discuss app notifications [FIG. 9 at 902], ad generation, ad campaigns, updating of machine learning models)
Therefore, from the teaching of Bennion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning system of Yamada to include the above claim elements as taught by Bennion in order to reach economies of scale by managing the ad coupling with apps as ad campaigns.

Claim 15:
Yamada discloses
A computer system for generating a modified software application, the computer system comprising:
one or more computer processors (see [0060];
one or more computer readable storage media [0072, 0168];
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to 
•	identify a software application from a software application store repository based on machine learning;
(See Yamada [0051] and FIG. 3 which discuss apps 50 and 52 from the app repository are captured by learning apparatus 100 via “This association is based on the assumption that the user who uses the type of apps having the main function of communication with other users, such as the communication-related apps 50 and 52, tends to be interested in such elements [apps] as ‘lifestyle’ and ‘SNS’“.)
•	retrieve information from the software application store repository associated with the software application;
(see Yamada [0039]…” The learning apparatus 100 determines whether the user terminal 10.sub.2 is used by the user U02 likely to install the app, based on information output from the model. If it is determined that the user terminal 10.sub.2 is used by the user U02 likely to install the app, the learning apparatus 100 specifies the user terminal 10.sub.2 as an advertisement distribution destination“)
•	create a requirement based on the retrieved information based on the machine learning;
(see Yamada [0041] which discusses a “past behavior” requirement via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“)
•	identify one or more vendor based on the requirement based on the machine learning;
(see Yamada [0047, 0048] and FIG. 1 which discusses vendor of brand “AAA” in the context of machine learning [apparatus 100] via [0047] “it is assumed that the brand name "AAA" of the user terminal 10 is the brand commonly favored by males and has a sophisticated image. In this case, the user who uses the user terminal 10 given the brand name "AAA" is presumably male and such a person that likes a sophisticated image. In this way, the learning apparatus 100 can use the brand name of the user terminal 10 as an element that characterizes the person named user U01. The learning apparatus 100 treats "the number of days elapsed since the release" as a characterizing element as to whether the user who uses the user terminal 10 is the type of person who prefers new things“
[0048] ..” For example, the learning apparatus 100 learns whether there is a predetermined relation between the tendency of the user to install the app set as a process target and the brand name "AAA" of the user terminal 10 used by the user“).
•	create a targeted advertisement aimed at an application owner based on the identified vendor from the one or more vendors based on the machine learning;
(see Yamada [0041] which discusses a “past behavior” requirement, machine learning, and ads via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 [machine learning] then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“…[So the app gets modified with the ad]
See also FIG. 1 at S15 and [0047, 0048] above).
•	modify the software application based on the requirement.
(see Yamada [0041] which discusses a “past behavior” requirement, machine learning, and ads via “the learning apparatus 100 generates a model for determining a user likely to take predetermined behavior such as installing the app associated with the advertisement, based on the terminal information. The learning apparatus 100 [machine learning] then specifies an advertisement distribution destination based on the model to distribute the advertisement to a user who has a similar tendency to the user who installed the app in the past“…[So the app gets modified with the ad]
See also FIG. 1 at S15 and [0047, 0048] above).

Yamada does not disclose
•	launch an advertisement campaign based on the created target advertisement;
•	receive a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
Bennion teaches
•	launch an advertisement campaign based on the created target advertisement;
 (see Bennion..[0085,0086] and FIG. 9 which discuss app notifications, ad generation, ad campaigns, updating of machine learning models)
•	receive a notification from the application owner to provide at least one service associated with the identified vendor to meet the requirement of the software application; 
 (see Bennion..[0085,0086] and FIG. 9 which discuss app notifications [FIG. 9 at 902], ad generation, ad campaigns, updating of machine learning models)
Therefore, from the teaching of Bennion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning system of Yamada to include the above claim elements as taught by Bennion in order to reach economies of scale by managing the ad coupling with apps as ad campaigns.

Claims 2, 4, 9, 11, 16 and 17 : rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20170228775), in view of Bennion (US 20190114662) in view of Agassi (US 20070162501) in view of Krzyzanowski  (US 20180129511)


Claims 2, 9, 16:
The Combination of Yamada and Bennion does not disclose
Wherein identifying a product from the software application repository, further comprising:
•	 determining, by the one or more computer processors and through machine learning, the software application from the software application repository, based on one or more requirements, wherein the one or more requirement comprises of, but is not limited to, the most downloaded, most popular and most expensive.
(see Kryzanowski [0208, 0212] which discusses most popular applications, [0392], highest rated [downloaded], cost , etc.).
Therefore, from the teaching of Kryzanowski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning system of Yamada in view of Bennion to include the above claim elements as taught by Kryzanowski in order to further categorize apps for users.

Claims 4, 11, 17:
Yamada discloses
•	generating, by the one or more computer processors, the requirement based on the identified information.
(see Yamada [0066] which discusses use of user terminal IDs for the ad distribution)
The Combination of Yamada and Bennion does not disclose
creating a requirement based on the retrieved information, further comprising:
•	identifying, by the one or more computer processors, the retrieved information wherein the retrieved information comprises of a feedback written by application users; 
Kryzanowski teaches
creating a requirement based on the retrieved information, further comprising:
•	identifying, by the one or more computer processors, the retrieved information wherein the retrieved information comprises of a feedback written by application users; 
 (see Kryzanowski which teaches user feedback [0396] and FIG. 74…” For each application identified in collection 7416, an icon 7424, a name 7426 and a rating 7428 (which may be based on end user feedback and/or some other source) is provided. To select an application from among those in collection 7416, the icon associated with the application may be activated. A "checkout" button 7430 may be activated to launch a dialog by which a selected application may be purchased for download and installation to a device 110”).
Therefore, from the teaching of Kryzanowski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning system of Yamada in view of Bennion to include the above claim elements as taught by Kryzanowski in order to gain user feedback on apps.

Claims 5, 12 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20170228775), in view of Bennion (US 20190114662) in view of Agassi (US 20070162501) in view of Smullen (US 20140358657)


Claims 5, 12, 18:
The Combination of Yamada and Bennion does not disclose
identifying one or more vendor based on the requirement, further comprising:
•	searching, by the one or more computer processors, for the one or more vendors based on the requirements; creating, by the one or more computer processors, a bidding system requiring the one or more vendor to register; and winning the bidding system by one vendor from the one or more vendor, wherein winning comprises of submitting the highest bid.
Smullen teaches
identifying one or more vendor based on the requirement, further comprising:
•	searching, by the one or more computer processors, for the one or more vendors based on the requirements; creating, by the one or more computer processors, a bidding system requiring the one or more vendor to register; and winning the bidding system by one vendor from the one or more vendor, wherein winning comprises of submitting the highest bid.
(see Smullen [0105] which discusses vendors such as Bestbuyt, Samsung etc. winning bids… via “advertisers such as Bestbuy.com.RTM. of Best Buy Concepts, Inc. and Samsung Corporation that provide large screen liquid crystal display (LCD) televisions may bid for Joe to see their advertisements. Clearly, car manufacturers would not be interested in Joe. The server 201 facilitates bidding among the Bestbuy.com.RTM. and Samsung Corporation for targeting the multimedia content of Bestbuy.com.RTM. or Samsung Corporation to Joe. Assuming, Samsung.RTM. registers with the server 201 and joins the advertiser network 202 and provides the highest bid to send Joe an advertisement “).

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681